Citation Nr: 0627492	
Decision Date: 08/30/06    Archive Date: 09/06/06

DOCKET NO.  99-24 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The veteran served on active duty from February 1972 to June 
1975.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1998 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In an April 2005 decision, the Board determined 
that new and material evidence had been submitted that was 
sufficient to reopen the claim.  The issue of service 
connection for an acquired psychiatric disorder was then 
remanded for additional evidentiary development.  The claim 
has now been returned to the Board for further appellate 
consideration.  


FINDING OF FACT

The veteran is not shown to have a current acquired 
psychiatric disorder that is related to military service.  


CONCLUSION OF LAW

An acquired psychiatric disorder, to include currently 
diagnosed substance induced depressive disorder, was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.303 (2005).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

VA satisfied this duty by means of letters to the veteran 
from the RO dated in September 2003 and April 2005.  By means 
of these documents, the veteran was told of the requirements 
to establish service connection, of the reasons for the 
denial of his claim, of his and VA's respective duties, and 
he was asked to provide information in his possession 
relevant to the claim.  In addition to providing the VCAA 
laws and regulations, additional documents of record, to 
include the rating decisions of record, the statement of the 
case (SOC) and supplemental statements of the case (SSOCs) 
have included a summary of the evidence, all other applicable 
law and regulations, and a discussion of the facts of the 
case.  Such notice sufficiently placed the veteran on notice 
of what evidence could be obtained by whom and advised him of 
his responsibilities if he wanted such evidence to be 
obtained by VA.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Although the claim was initially denied prior to the 
enactment of VCAA, after passage of the VCAA, the RO sent the 
veteran the above mentioned letters in 2003 and 2005 which 
included discussion of the VCAA laws and regulations.  A VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  However, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  After receipt of the content-complying 
letters, his claim was readjudicated based upon all the 
evidence of record as evidenced by a February 2006 SSOC.  
There is no indication that the disposition of his claims 
would not have been different had he received pre-AOJ 
adjudicatory notice pursuant to section 5103(a) and § 
3.159(b).  Accordingly, any such error is nonprejudicial.  
See 38 U.S.C. § 7261(b)(2).  Also see Mayfield v. Nicholson, 
444 F. 3d 1328 (Fed. Cir. 2006).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service connection claim, 38 C.F.R. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonable contemplated by the application.  
Dingess/Hartman, slip op. at 473.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is warranted.  Id.  

In the present appeal, as indicated above, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disabilities on appeal.  Despite the inadequate 
notice provided to the claimant on these latter two elements, 
the Board finds no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the claimant 
has been prejudiced thereby).  In that regard, as the Board 
concludes below that the preponderance of the evidence is 
against the veteran's claim for service connection for an 
acquired psychiatric disorder, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002 &Supp. 2005); 38 C.F.R. § 
3.159(c)(4) (2005).  Numerous VA examination reports are of 
record, to include the most recent evaluation report from 
February 2006.  The evidence of record is sufficient to make 
a decision without obtaining additional VA examinations.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts is required to comply with the duty to assist.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Analysis

It is the veteran's contention that he has an acquired 
psychiatric disorder which is of service origin.  
Specifically, he asserts that he was treated for this 
condition during service and such treatment continues.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2005);  38 C.F.R. 
§ 3.303 (2005).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2005).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2005).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

Review of the service records reflects that they are negative 
for any clinical findings involving psychiatric problems 
during service.  The separation report dated in May 1975 made 
no reference to any chronic psychiatric problems.  At that 
time, clinical evaluation of the veteran's psychiatric 
condition was reported as normal.  Service personnel records 
do show that the veteran was found AWOL during service, and 
that he was court-martialed for this act.  He was sentenced 
to three months of confinement.  

There was also no clinical evidence showing treatment for 
psychiatric problems within one year following service.  
Additional post service private and VA records dated from 
1991 to the present day are of record.  These documents 
reflect various psychiatric diagnoses.  For example, in 1991, 
VA records reflect a diagnosis of major oppressive disorder 
and alcohol abuse.  Private documents in 1992 show diagnosis 
and treatment for bipolar disorder and cocaine abuse.  In 
1994, schizoaffective disorder was assessed.  Treatment for 
schizoaffective disorder and polysubstance abuse continued in 
th1997.  VA records show depression in 1998 and major 
depressive disorder with psychosis in 2001.  PTSD was ruled 
out.  Private records dated in 2002 reflect diagnoses of 
anxiety and polysubstance abuse.  VA records in 2004 show 
that he continued treatment for psychiatric complaints, to 
include group therapy and activity sessions.  

As per Board remand request in April 2005, the veteran was 
examined in June 2005.  At that time, the veteran was 
examined and diagnoses regarding his psychiatric were 
provided.  However, it was noted that the veteran's claims 
file was not available for review at that time.  As a result, 
the RO requested additional review by the examiner after he 
was provided the claims file so that the entire record could 
be evaluated.  An August 2005 addendum was added to the 
original report.  At that time, it was noted that he had 
reviewed the veteran's claims file and he found no data upon 
which to change the opinions he provided in his initial 
report.  

In the evaluation report, it was noted that the veteran 
continued to hear voices periodically telling him to kill 
himself.  He had recurrent images of a friend who had 
committed suicide in boot camp while sitting next to him.  He 
was depressed but was not receiving any current psychiatric 
care.  During his military service, his occupational 
specialty was as a supply clerk.  He had numerous 
disciplinary infractions.  He did not have combat exposure.  
He had not worked since 1988.  He said that most of his life 
he had been unemployed due to his problems with anger and 
temper, his aggressiveness, and continued substance abuse.  
He had been married six times but currently lived alone.  He 
had a history of legal problems.  

Upon examination, it was noted that the veteran presented 
neatly dressed and looking his stated age.  His eye contact 
was poor.  His behavior was cooperative, but he was fidgety 
and eater to leave.  His speech was unremarkable, and he 
spoke in short sentences.  He described as mood as "so-so."  
His affect was blunt, and he appeared quite indifferent.  The 
examiner noted that the veteran was difficulty to engage.  
His thought processes were vague and circumstantial, but on 
the whole, moderately logical and goal directed, although not 
strictly sequential.  His thought content revealed no 
abnormality.  He was not experiencing hallucinations, and 
there were no delusions.  He was not suicidal or homicidal.  
He was fully oriented to time, place, person, and situation.  
His short term memory was normal.  His long term memory was 
poor and his concentration was poor.  He had a very poor fund 
of knowledge and limited ability to do mathematic tasks.  He 
was not able to abstract and interpret proverbs.  His 
judgment and insight were poor.  His insisted that all of his 
problems originated from witnessing the suicide of the 
soldier in boot camp.  

The final diagnoses included alcohol dependence in early 
remission, heroin dependence in remission, cocaine dependence 
in remission, and substance induced depressive disorder.  An 
antisocial personality disorder was also diagnosed.  The 
examiner opined that the veteran's extensive problems and 
disability could not be accounted for by the witnessing of 
the inservice suicide.  The veteran had behavioral problems 
that were impairing his ability to function normally in 
society before he ever entered the military.  He was drinking 
by his own admission before he witnessed this event.  The 
examiner added that the problems that the veteran had had 
throughout his life could not be accounted for by what at 
most would be considered a nightmare disorder and could much 
more adequately be accounted for by his alcoholism, drug 
abuse, and antisocial personality disorder which were not 
etiologically related to service.  Nor were his current 
psychiatric disabilities manifested to a compensable degree 
with one year following service.  

The Board notes that while the veteran was seen during 
service for disciplinary problems as evidenced by his 
confinement for being AWOL, no psychiatric symptoms were 
specifically noted on the service medical records, to include 
his separation examination report.  Moreover, there was no 
diagnosis of a psychiatric disability until many years after 
service.  In fact, it was not until 1991, over 15 years 
later, that major depression was noted.  Additional 
psychiatric diagnoses were made after that date and, at no 
time, was it noted that the veteran's psychiatric disorders 
were of service origin.  The Board finds that the lack of 
evidence of treatment for a long period of time following 
service weighs against the veteran's claim.  Moreover, PTSD 
has been specifically ruled out.  

With respect to negative evidence, the Court of Appeals for 
Veterans Claims held that the fact that there was no record 
of any complaint, let alone treatment, involving the 
veteran's condition for many years could be decisive.  See 
Maxon v. West, 12 Vet. App. 453, 459 (1999).

Further, as per the recent VA examination, the veteran's 
psychiatric disabilities, to include substance abuse induced 
depressive disorder, have been specifically attributed to his 
alcohol and drug abuse, and personality disorder, which are 
noted to be in remission and not of service origin.  At the 
examination, it was specifically determined that the 
veteran's psychiatric disorders were unrelated to military 
service.  The Board therefore finds that the preponderance of 
the evidence is against the claim for service connection for 
a chronic acquired psychiatric disorder.

The veteran has presented statements concerning the cause of 
this disorder.  However, the evidence of record does not show 
that he is medical professional with the training and 
expertise to provide a competent opinion regarding the 
etiology of his psychiatric condition.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. 
App. 91 (1993).

The Board therefore must deny the veteran's claim for service 
connection for an acquired psychiatric condition.  In 
reaching this conclusion, the Board acknowledges that all 
doubt is to be resolved in the claimant's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  Because the 
preponderance of the evidence is against the veteran's claim 
in this case, that doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. 
§§ 1131, 5107; 38 C.F.R. §§ 3.102, 3.303.


ORDER

Service connection for an acquired psychiatric disorder is 
denied.  




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


